Order directing defendant to pay plaintiff moneys for care of infant child during illness, affirmed, with ten dollars costs and disbursements. While we think the better practice would have been to move to modify the order granting alimony and counsel fee, we also think the admissions contained in the briefs are sufficient to justify the order made herein. Kelly, P. J., Manning and Young, JJ., concur; Kapper and Lazansky, JJ., dissent, and vote to reverse, for insufficiency of the papers upon which the application was made.